United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1412
                                   ___________

United States of America                  *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for District
      v.                                  * of Nebraska
                                          *
Lynn J. Replogle                          *
                                          *
             Appellant.                   *

                                   ___________

                             Submitted: June 14, 2002
                                 Filed: August 30, 2002
                                  ___________

Before RILEY, BEAM, and MELLOY, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.

      Lynn J. Replogle, having entered a conditional guilty plea and having received
sentence, now exercises his reserved right to appeal the district court's1 denial of a
motion to suppress physical evidence. Mr. Replogle also appeals the district court's

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of United States Magistrate
Judge David Piester.
denial of his motion for reconsideration and motion to vacate his conditional guilty
plea. We review the denial of a motion to suppress de novo but review underlying
factual determinations for clear error, giving "due weight" to the inferences of the
district court and law enforcement officials. United States v. Wheat, 278 F.3d 722,
725-26 (8th Cir. 2001).

       Law enforcement officials accompanied by Mr. Replogle's Nebraska Probation
Officer seized evidence during an unconsented and warrantless search of a house
under Mr. Replogle's possession and control. The district court correctly determined
that no search warrant was required because the search was conducted pursuant to
Mr. Replogle's Nebraska Order of Probation. The terms of Mr. Replogle's probation
required him to grant probation officers and accompanying law enforcement officials
consent to search property under his ownership, possession, or control. Mr. Replogle
argues that, upon his refusal to consent to the search in this case, officials could have
revoked his probation, but could not rightfully carry out the search. The district court
rejected this argument, finding that warrantless search requirements in probation
orders are generally considered reasonable, United States v. Vincent, 167 F.3d 428,
431 (8th Cir. 1999), and that the requirement to grant consent did not actually impose
on the probation officer a duty to obtain consent. The district court also correctly
determined that the search was conducted for a probationary purpose and not merely
for investigative purposes under the pretense of furthering the goals of probation.

     Finding no clear error in the factual determinations of the district court, and
concurring in the district court's legal analysis based on those facts, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT

                                           2